Name: 2008/97/EC: Commission Decision of 30 January 2008 amending Decision 93/52/EEC as regards the declaration that certain administrative regions of Italy are officially free of brucellosis ( B. melitensis ) and Decision 2003/467/EC as regards the declaration that certain administrative regions of Italy are officially free of bovine tuberculosis and bovine brucellosis and that certain administrative regions of Poland are officially free of enzootic bovine leucosis (notified under document number C(2008) 324) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  agricultural policy;  agricultural activity
 Date Published: 2008-02-06

 6.2.2008 EN Official Journal of the European Union L 32/25 COMMISSION DECISION of 30 January 2008 amending Decision 93/52/EEC as regards the declaration that certain administrative regions of Italy are officially free of brucellosis (B. melitensis) and Decision 2003/467/EC as regards the declaration that certain administrative regions of Italy are officially free of bovine tuberculosis and bovine brucellosis and that certain administrative regions of Poland are officially free of enzootic bovine leucosis (notified under document number C(2008) 324) (Text with EEA relevance) (2008/97/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4), Annex A(II)(7) and Annex D(I)(E) thereto, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (3) lists the Member States and regions thereof which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (2) Italy has submitted to the Commission documentation demonstrating compliance with the conditions provided for in Section II(1)(b) of Chapter 1 of Annex A to Directive 91/68/EEC as regards the provinces of Latina and Roma in the Region of Lazio and the Region of Veneto. Those provinces and that region should therefore be recognised as officially free of brucellosis (B. melitensis). (3) Directive 64/432/EEC provides that Member States or parts or regions thereof may be declared officially free of tuberculosis, brucellosis and enzootic bovine leucosis as regards bovine herds subject to compliance with certain conditions set out in that Directive. (4) The lists of regions of Member States declared free of bovine tuberculosis, bovine brucellosis and enzootic bovine leucosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leucosis-free status of certain Member States and regions of Member States as regards bovine herds (4). (5) Italy has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Vercelli in the Region of Piemonte and the provinces of Pisa and Pistoia in the Region of Toscana in order that those provinces may be declared officially tuberculosis-free regions of Italy. (6) Italy has also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Brindisi in the Region of Puglia and the Region of Toscana in order that that province and that region may be declared officially brucellosis-free regions of Italy. (7) Following evaluation of the documentation submitted by Italy, the provinces and the region concerned should therefore be declared officially tuberculosis-free and brucellosis-free regions of Italy respectively as regards bovine animals. (8) Poland has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards that certain powiaty may be considered officially enzootic-bovine-leucosis-free regions of Poland. (9) Following evaluation of the documentation submitted by Poland, those powiaty in Poland should therefore be recognised as officially enzootic-bovine-leucosis-free regions of that Member State. (10) Decisions 93/52/EEC and 2003/467/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/52/EEC is amended in accordance with Annex I to this Decision. Article 2 Annexes I, II and III to Decision 2003/467/EC are amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 January 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (3) OJ L 13, 21.1.1993, p. 14. Decision as last amended by Decision 2007/399/EC (OJ L 150, 12.6.2007, p. 11). (4) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2007/559/EC (OJ L 212, 14.8.2007, p. 20). ANNEX I In Annex II to Decision 93/52/EEC, the second paragraph as regards Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara.  Region Friuli Venezia Giulia.  Region Lazio: Provinces of Latina, Roma.  Region Liguria: Province of Savona.  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese.  Region Marche: Provinces of Ancona, Ascoli Piceno, Macerata, Pesaro, Urbino.  Region Molise: Province of Isernia.  Region Piemonte: Provinces of Alessandria, Asti, Biella, Cuneo, Novara, Torino, Verbania, Vercelli.  Region Sardinia: Provinces of Cagliari, Nuoro, Oristano, Sassari.  Region Trentino-Alto Adige: Provinces of Bolzano, Trento.  Region Toscana: Provinces of Arezzo, Firenze, Grosseto, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato, Siena.  Region Umbria: Provinces of Perugia, Terni.  Region of Veneto. ANNEX II Annexes I, II and III to Decision 2003/467/EC are amended as follows: (1) in Annex I, Chapter 2 is replaced by the following: CHAPTER 2 Officially tuberculosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara.  Region Emilia-Romagna.  Region Friuli-Venezia Giulia.  Region Lombardia: Provinces of Bergamo, Como, Lecco, Sondrio.  Region Marche: Province of Ascoli Piceno.  Region Piemonte: Provinces of Novara, Verbania, Vercelli.  Region Toscana: Provinces of Grossetto, Livorno, Lucca, Prato, Pisa, Pistoia, Siena.  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento.  Region Veneto: Provinces of Belluno, Padova.; (2) in Annex II, Chapter 2 is replaced by the following: CHAPTER 2 Officially brucellosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara.  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini.  Region Friuli Venezia Giulia.  Region Lazio: Province of Rieti.  Region Liguria: Provinces of Imperia, Savona.  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese.  Region Marche: Province of Ascoli Piceno.  Region Piemonte: Provinces of Alessandria, Asti, Biella, Novara, Torino, Verbania, Vercelli.  Region Puglia: Province of Brindisi.  Region Sardinia: Provinces of Cagliari, Nuoro, Oristano, Sassari.  Region Toscana.  Region Trentino-Alto Aldige: Provinces of Bolzano, Trento.  Region Umbria: Provinces of Perugia, Terni.  Region Veneto.; (3) in Chapter 2 of Annex III, the second paragraph concerning Poland is replaced by the following: In Poland:  Voivodship DolnoÃ lÃ skie Powiaty : BolesÃ awiecki, DzierÃ ¼oniowski, GÃ ogowski, GÃ ³rowski, Jaworski, JeleniogÃ ³rski, Jelenia GÃ ³ra, KamiennogÃ ³rski, KÃ odzki, Legnicki, Legnica, LubaÃ ski, LubiÃ ski, LwÃ ³wecki, Milicki, OleÃ nicki, OÃ awski, Polkowicki, StrzeliÃ ski, Ã redzki, Ã widnicki, Trzebnicki, WaÃ brzyski, WaÃ brzych, WoÃ owski, WrocÃ awski, WrocÃ aw, ZÃ bkowicki, Zgorzelecki, ZÃ otoryjski.  Voivodship Lubelskie Powiaty : Bialski, BiaÃ a Podlaska, BiÃ gorajski, CheÃ mski, CheÃ m, Hrubieszowski, Janowski, Krasnostawski, KraÃ nicki, Lubartowski, Lubelski, Lublin, Ã ÃczyÃ ski, Ã ukowski, Opolski, Parczewski, PuÃ awski, RadzyÃ ski, Rycki, Ã widnicki, Tomaszowski, WÃ odawski, Zamojski, ZamoÃ Ã .  Voivodship Ã Ã ³dzkie Powiaty : BeÃ chatowski, BrzeziÃ ski, Kutnowski, Ã aski, Ã Ãczycki, Ã Ã ³dzki, Ã Ã ³dÃ º, OpoczyÃ ski, Pabianicki, PajÃczaÃ ski, Piotrkowski, PiotrkÃ ³w Trybunalski, PoddÃbicki, RadomszczaÃ ski, Rawski, Skierniewicki, Skierniewice, Tomaszowski, WieluÃ ski, ZduÃ skowolski, Zgierski.  Voivodship MaÃ opolskie Powiaty : Brzeski, BocheÃ ski, Chrzanowski, DÃ browski, Gorlicki, Krakowski, KrakÃ ³w, Limanowski, Miechowski, MyÃ lenicki, NowosÃ decki, Nowy SÃ cz, OÃ wiÃcimski, Olkuski, Tarnowski, TarnÃ ³w, Wielicki.  Voivodship Opolskie Powiaty : Brzeski, GÃ ubczycki, KÃdzierzyÃ sko-Kozielski, Kluczborski, Krapkowicki, NamysÃ owski, Nyski, Olecki, Opolski, Opole, Prudnicki, Strzelecki.  Voivodship Podkarpackie Powiaty : Bieszczadzki, Brzozowski, Jasielski, KroÃ nieÃ ski, Krosno, Leski, LeÃ ¼ajski, Ã aÃ cucki, Rzeszowski, RzeszÃ ³w, Sanocki, StrzyÃ ¼owski.  Voivodship Ã lÃ skie Powiaty : BÃdziÃ ski, Bielski, Bielsko-BiaÃ a, Bytom, ChorzÃ ³w, CieszyÃ ski, CzÃstochowski, CzÃstochowa, DÃ browa, Gliwicki, Gliwice, JastrzÃbie ZdrÃ ³j, Jaworzno, Katowice, KÃ obucki, Lubliniecki, MikoÃ owski, MysÃ owice, Myszkowski, Piekary Ã lÃ skie, PszczyÃ ski, Raciborski, Ruda Ã lÃ ska, Rybnicki, Rybnik, Siemianowice, Sosnowiec, Ã wiÃtochÃ owice, TarnogÃ ³rski, Tychy, Tyski, WodzisÃ awski, Zabrze, ZawierciaÃ ski, Ã »ory, Ã »ywiecki.  Voivodship Ã wiÃtokrzyskie Powiaty : Buski, JÃdrzejowski, Kazimierski, Kielecki, Kielce, Konecki, Opatowski, Ostrowiecki, PiÃ czowski, Sandomierski, SkarÃ ¼yski, Starachowicki, Staszowski, WÃ oszczowski.  Voivodship Wielkopolskie Powiaty : JarociÃ ski, Kaliski, Kalisz, KÃpiÃ ski, Kolski, KoniÃ ski, Konin, KrotoszyÃ ski, Ostrzeszowski, SÃ upecki, Turecki, WrzesiÃ ski.